UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2012 Commission File Number: 001-35644 Bellatrix Exploration Ltd. (Translation of registrant's name into English) Suite 2300, 530 – 8th Avenue S.W. Calgary, AlbertaT2P 3S8 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F oForm 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)o DOCUMENTS INCLUDED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bellatrix Exploration Ltd. Date: October 1, 2012 By: /s/ Edward J. Brown Name: Edward J. Brown Title: Vice President, Finance & CFO EXHIBIT INDEX Exhibit Description News release, dated September 13, 2012 News release, dated September 20, 2012 News release, datedOctober 1, 2012 Code of Business Conduct and Ethics
